DETAILED ACTION
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/11/2022. Applicant traverses on the ground that there would be no serious search burden on Examiner to examine both of the listed inventions. Examiner maintains that such a search burden would indeed be incurred. The Requirement is maintained. 

Claim Objections
Claim 5 is objected to because of the following informalities: “the first electrode side” lacks antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein the port is formed “between the first electrode and the second electrode.” However, it would seem from figure 2 of the present application that, while the port ejects ink between the two electrodes, the port itself is not actually between the two electrodes. That is, the space between the tops and bottoms of the two electrodes does not actually contain the port itself. Clarification is required. 
Because claims 3-10 depend from claim 2, they are also rejected on this basis.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein a port comprises sub ports. It is not understood how this can be. Because a single port is a single opening, it would seem to follow that a single opening cannot have a plurality of single openings. Correction is required. 
Because claims 5-10 depend from claim 4, they are also rejected on this basis.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites a space between the first guide plate and the second guide plate along the row direction of the sub inkjet ports. However, it would seem from Figure 3 of the present invention that there is no space between the first and second guide plates in the row direction. That is, if each of items 151, 152 corresponds to a sub port, there does not appear to be any separation the between the first and second guide plates in the direction in which the sub ports are aligned.  Further, the claim recites a first guide plate and a second guide plate. However, it would seem from Figure 3 of the present application that first guide plate 101 and second guide plate 102 are part of the same plate. That is, the two plates seem to be integral in construction, and thus it would seem to be indefinite to call each portion of a single integral layer a distinct guide plate. Clarification is required. 
Because claims 8-10 depend from claim 7, they are also rejected on this basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orme-Marmerelis et al. (6,520,402).

 	Regarding claim 1, Orme-Marmerelis teaches an inkjet assembly for use in preparation of a display component, comprising 
at least one jet printing member (fig. 1, item 10) having a first surface (fig.2, surface on which port 30 is formed) on which an inkjet port is formed, 
wherein the inkjet assembly further comprises a deflection member (fig. 2, items 40) configured to provide a deflection force to a fluid emitted from the inkjet port and a control member (fig. 1, item 26) configured to control operation of the deflection member (Note that the preamble has not been addressed. Note that, despite the device’s being directed to metallic droplet deposition, the technology is still inkjet technology). 

Regarding claim 2, Orme-Marmerelis teaches the inkjet assembly according to claim 1, wherein the deflection member comprises at least one first electrode (fig. 2, top one of items 40) and at least one second electrode (fig. 2, bottom one of items 40); and the at least one first electrode is disposed opposite to the at least one second electrode (see fig. 2), and the inkjet port is formed between the first electrode and the second electrode oppositely disposed (see fig. 2). 

 	Regarding claim 3, Orme-Marmerelis teaches the inkjet assembly according to claim 2, wherein the jet printing member comprises a nozzle plate (fig. 2, plate in which port 30 is formed) on which the first surface and the inkjet port are formed (see fig. 2), the inkjet port runs through the nozzle plate along a thickness direction of the nozzle plate, and the first electrode and the second electrode are provided on the first surface (see fig. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Orme-Marmerelis in view of Marcus et al. (8,651,632).

 	Regarding claim 4, Orme-Marmerelis teaches the inkjet assembly according to claim 3.  Orme-Marmerelis does not teach wherein the inkjet port comprises a plurality of sub inkjet ports, a space is provided between any two adjacent sub inkjet ports, the plurality of sub inkjet ports are arranged in at least one row. Marcus teaches this (Marcus, fig. 3, Note row of sub ports 5). It would have been obvious to one of ordinarty skill in the art at the time of invention to have a row of sub ports, as disclosed by <arcus, instead of the single port disclosed by Orme-Marmerelis because doing so would allow for greater throughput of print media. Upon combination of prior art references, the resultant device would meet the limitation: and a length direction of the first electrode and a length direction of the second electrode are both  in line with a row direction of the plurality of sub inkjet ports.

 	Regarding claim 6, Orme-Marmerelis in view of Marcus teaches the inkjet assembly according to claim 4, wherein the inkjet assembly further comprises an inkjet fluid guide layer (Marcus, fig. 9, item 12) having fluid guide channels (Marcus, fig. 9, items 24) formed in the inkjet fluid guide layer; the fluid guide channels comprise at least one first-phase channel (Marcus, fig. 9, item 12/G1), at least one second-phase channel (Marcus, fig. 9, item 12/G2), and at least one mixed-phase channel (Marcus, fig. 9, note that there is a channel just upstream channels 24 that provides fluid to all channels 24, G1 and G2); the first-phase channel and the second-phase channel are independent of each other (Marcus, fig. 9), and in communication with the at least one mixed-phase channel, respectively (Marcus, fig. 9, note that, as defined above, this is the case); and the mixed-phase channel is in communication with the sub inkjet ports (Marcus, fig. 9, note that, as defined above, this is the case. Also note that “first-phase,” “second-phase” and “mixed-phase” have not been defined in the claims in any way so as to preclude Marcus’s arrangement from meeting the limitations).

 	Regarding claim 7, Orme-Marmerelis in view of Marcus teaches the inkjet assembly according to claim 6, wherein a surface of the nozzle plate facing away from the first surface is a second surface the inkjet fluid guide layer comprises a first guide plate and a second guide plate, each of the first guide plate and the second guide plate is disposed in stack with the nozzle plate and provided on the second surface of the nozzle plate, and each of the first guide plate and the second guide plate has a first-phase channel and a mixed-phase channel formed thereon;
the first guide plate comprises a third surface facing the second surface and a fourth surface facing away from the second surface, wherein a groove used as the first-phase channel on the first guide plate is formed on the fourth surface, a groove
used as the mixed-phase channel on the first guide plate is formed on the third surface, and a first guide hole running through the first guide plate along a thickness direction is formed on a bottom wall of the first-phase channel on the first guide plate, so that the first-phase channel on the first guide plate is in communication with the mixed-phase channel on the first guide plate;
the second guide plate comprises a fifth surface facing the second surface and a
sixth surface facing away from the second surface, wherein a groove used as the first-phase channel on the second guide plate is formed on the sixth surface, a groove used as the mixed-phase channel on the second guide plate is formed on the fifth surface, and a second guide hole running through the second guide plate along a 5 thickness direction is formed on a bottom wall of the first-phase channel on the second guide plate, so that the first-phase channel on the second guide plate is in communication with the mixed-phase channel on the second guide plate; and a space between the first guide plate and the second guide plate along the row direction of the sub inkjet ports forms the second-phase channel that is in 10 communication with the mixed-phase channel formed on the first guide plate and the mixed-phase channel formed on the second guide plate (see 112 rejections).

 	Regarding claim 8, Orme-Marmerelis in view of Marcus teaches the inkjet assembly according to claim 7, wherein the second-phase channel is in communication with the mixed-phase channel on the first guide plate via a third guide hole formed in the first guide plate, and in communication with the mixed-phase channel on the second guide plate via a fourth guide hole formed on the second guide plate, respectively, wherein an axial direction of the third guide hole intersects an axial direction of the first guide hole, and an axial direction of the fourth guide hole intersects an axial direction of the second guide hole (see 112 rejections). 

 	Regarding claim 9, Orme-Marmerelis in view of Marcus teaches the inkjet assembly according to claim 8, wherein a first backflow plug is formed in the third guide hole, the first backflow plug is located at an end of the third guide hole close to the second-phase channel, and a gap is provided between a side surface of the first backflow plug and a wall of the third guide hole; and 25 a second backflow plug is formed in the fourth guide hole, the second backflow plug is located at an end of the fourth guide hole close to the second-phase channel, and a gap is provided between a side surface of the second backflow plug and a wall of the fourth guide hole (see 112 rejections).


Regarding claim 10, Orme-Marmerelis in view of Marcus teaches the inkjet assembly according to claim 8, wherein the third guide hole has an 
aperture that gradually decreases from the end of the third guide hole close to the
second-phase channel to an end of the third guide hole away from the second-phase
channel, and the fourth guide hole has an aperture that gradually decreases from the
end of the fourth guide hole close to the second-phase channel to an end of the fourth guide hole away from the second-phase channel (see 112 rejections).




Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Orme-Marmerelis in view of Marcus as applied to claim 4 above, and further in view of Golombat et al. (2005/0122381).

 	Regarding claim 5, Orme-Marmerelis in view of Marcus teaches the inkjet assembly according to claim 4. Orme-Marmerelis in view of Marcus does not teach wherein the plurality of sub inkjet ports are arranged in two rows; and the deflection member comprises one first electrode and two second electrodes, with the first electrode arranged in a space between the two rows of sub inkjet ports. and with the two second electrodes arranged on two sides of the two rows of sub inkjet ports opposite to the first electrode side, so that a row of sub inkjet ports are arranged in a space between each of the two second electrodes and the first electrode. Golombat teaches this general arrangement (Golombat, fig. 1, Note sub ports 31, 32 ejecting printing fluid through two second electrodes 3, 3’ and one central first electrode 2). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the structure of Golombat to the device disclosed by Orme-Marmerelis in view of Marcus because doing so would amount to combining prior art teachings according to known methods to yield predictable results. Upon combination of the references, the resultant device would have two parallel rows of sub ports with electrodes extending along their lengths in the claimed positions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853